Citation Nr: 1737845	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-41 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962, with additional service in the Army National Guard and Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a hearing before a Veterans Law Judge in June 2017, but did not appear for the hearing and did not request that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board's review of the record reveals that further development is warranted before the claim of entitlement to a rating in excess of 30 percent for depression is adjudicated. 

The Veteran was afforded a VA examination in May 2013 to evaluate the severity of his depression that provided the basis for his current 30 percent evaluation.  Since that time, the Veteran's representative submitted a September 2016 statement noting that the Veteran received ongoing mental health treatment at VA and that his psychiatric symptoms continued to worsen.  Specifically, the representative contended that the Veteran became more isolative and that VA treatment records document more severe symptomatology, to include suicidal ideation.  The Board notes that VA treatment records were last associated with the Veteran's file in October 2014.  Given that more than four years have passed since the last VA examination and there is an indication that the Veteran's disability may have worsened, the Board finds a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Obtain updated VA treatment records dating since October 2014.

2.	After completing any records development, schedule the Veteran for a VA examination to assess the current severity of his service-connected depression.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's depression should be reported.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




